EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Tatsuya Sawada on 3/23/2021.
The application has been amended as follows: 
The claims: 
1.    (Currently amended) A vinyl chloride resin composition comprising a vinyl chloride resin, a plasticizer, and silicone oil, wherein the silicone oil includes ether-modified silicone oil, fatty acid amide-modified silicone oil, and unmodified silicone oil, wherein
the content of the plasticizer per 100 parts by mass of the vinyl chloride resin is 70 parts by mass or more and 200 parts by mass or less;
the content of the ether-modified silicone oil per 100 parts by mass of the vinyl chloride resin is 0.01 parts by mass or more and 0.3 , wherein the ether-modified silicone oil has an ether group introduced to one or more of a main chain including siloxane linkages, a side chain of the main chain, and a terminal of the main chain, and
the ether group has a structure represented by a general formula (1):
-(C2H40)x-	 (1)
where x is a natural number of 1 or more, and 
a structure represented by a general formula (2): 
-(C3H60)y-   (2)
where y is a natural number of 1 or more, and does not include an unsaturated bond; 
the content of the fatty acid amide-modified silicone oil per 100 parts by mass of the vinyl chloride resin is 0.005 parts by mass or more and 0.15 
the content of the ether-modified silicone oil is at least 1.3 times and not more than 5 times the total content of the fatty acid amide-modified silicone oil and the unmodified silicone oil.
2.    (Original) The vinyl chloride resin composition according to claim 1, wherein the ether-modified silicone oil has an HLB value of 3 or less.
3-4.   (Canceled)
5.    (Currently Amended) The vinyl chloride resin composition according to claim 1 
6.    (Canceled) 
7.    (Previously presented) The vinyl chloride resin composition according to claim 1, wherein the ether-modified silicone oil has a kinematic viscosity of 65 cSt or more.
8.    (Canceled)
9.    (Previously presented) The vinyl chloride resin composition according to claim 1 used for powder molding.
10.    (Original) The vinyl chloride resin composition according to claim 9 used for powder slush molding.
11.    (Previously presented) A vinyl chloride resin molded product obtained through molding of the vinyl chloride resin composition according to claim 9.
12.    (Original) The vinyl chloride resin molded product according to claim 11 for a surface skin of an automobile instrument panel.
13. (Previously presented) A laminate comprising:
a foamed polyurethane molded product; and
the vinyl chloride resin molded product according to claim 11.
14. (Canceled)
15. (Currently Amended) The vinyl chloride resin composition according to claim 1 0.5 
16.    (Currently Amended) The vinyl chloride resin composition according to claim 1, wherein the content of all silicone oil per 100 parts by mass of the vinyl chloride resin is 0.01 parts by mass or more and 0.5 
17.    (Currently Amended) The vinyl chloride resin composition according to claim 1, wherein the content of all silicone oil per 100 parts by mass of the plasticizer is 0.01 parts by mass or more and 0.5 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Of the references of record, the most pertinent are:
US 2013/0089728 to Kobayashi et al. (hereinafter “Kobayashi”) 
US 2010/0003211 to Sakamoto (hereinafter “Sakamoto”) 
Kobayashi discloses a vinyl chloride resin composition for powder molding comprising 100 parts by mass of a vinyl chloride resin, 65-105 parts by mass of a trimellitate plasticizer, 10 to 50 parts by mass of a diester phthalate (abstract).  A vinyl chloride resin molded product is obtained through molding of the vinyl chloride resin composition (paragraph 68).  A laminate useful as an automotive instrument panel is formed by securing the vinyl chloride resin molded product to a polyurethane foam (paragraph 72). Kobayashi is completely silent as to a silicone oil incorporated in the vinyl chloride resin composition.  
Sakamato teaches an antifouling coating composition comprising 100 parts by weight of a curable organic resin, a plasticizer, and a silicone oil (abstract, and paragraphs 39-48, and 54-57).  The curable organic resin comprises a vinyl chloride copolymer (paragraph 29).  The silicone oil includes ether-modified silicone oil, unmodified silicone oil and higher fatty acid-modified silicone oil (paragraphs 39, and 55-57).  The ether-modified silicone oil has a viscosity of 30 to 30,000 mPa-s or cSt wherein a polyether group has the following structure (paragraphs 42-48 and 54).   

    PNG
    media_image1.png
    329
    391
    media_image1.png
    Greyscale

Sakamoto discloses that the silicone oil is incorporated in the antifouling coating in a total amount of 1-200 parts by mass of the organic resin.  The content of the silicone oil in a total amount of less 1 part by mass would deteriorate the antifouling property of the coating layer (paragraph 55).  
  Turning to the claim, the greatest total amount of the ether-modified silicone oil, fatty acid amide-modified silicone oil, and unmodified silicone oil is below 1 part by mass per 100 parts by mass of the vinyl chloride resin.  
 x: content of unmodified silicone oil 
0.3=1.3(0.15+x) so x=0.08 parts by mass
The greatest total amount of the ether-modified silicone oil, fatty acid amide-modified silicone oil, and unmodified silicone oil:  
0.3+0.15+0.08= 0.53 parts by mass
The combined disclosures of Kobayashi and Sakamoto result in a vinyl chloride resin composition comprising a total amount of the ether-modified silicone oil, fatty acid amide-modified silicone oil, and unmodified silicone oil in the range of from 1-200 parts by mass per 100 parts by mass of the vinyl chloride resin.  Hence, the combination of the cited references fails to suggest the claimed invention.  
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a vinyl chloride resin composition set forth in the claim. Accordingly, the instant claims are deemed allowable. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788